The information in this case charged that A.B. Morris, on the 16th day of November, 1916, in Tulsa county, did have in his possession two quarts of gin, seven quarts of whisky, and 38 pints of beer, with the intent then and there to sell the same, and a trial resulted in a verdict of guilty and punishment fixed at imprisonment in the county jail for 30 days and a fine of $250. He has appealed from the judgment rendered upon the verdict.
The only testimony is that introduced by the state, which shows that two officers with a search warrant went to plaintiff in error's place at the corner of Rockford and Burnette streets of Tulsa, and there found 32 pints of beer in an ice box in the residence, seven quarts of whisky, two quarts of gin, and five bottles of beer in a barn.
No brief has been filed. Upon an examination of the record it appears that this appeal is destitute of merit. The judgment of the lower court is therefore affirmed. *Page 668